Citation Nr: 0336687	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  99-08 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, secondary to the service-connected residuals of a 
fracture of the right tibia and bilateral hammertoes.

2.  Entitlement to service connection for a bilateral hip 
disorder, secondary to the service-connected residuals of a 
fracture of the right tibia and bilateral hammertoes.

3.  Entitlement to service connection for a bilateral leg 
disorder, secondary to the service-connected residuals of a 
fracture of the right tibia and bilateral hammertoes.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for loss of teeth.  

6.  Entitlement to service connection for residuals of a jaw 
injury as a result of a motor vehicle accident.  

7.  Entitlement to service connection for tinnitus as a 
result of a motor vehicle accident.  
8.  Entitlement to service connection for anxiety as a result 
of a motor vehicle accident.  

9.  Entitlement to service connection for headaches as a 
result of a motor vehicle accident.  

10.  Entitlement to service connection for a sinus disorder 
as a result of a motor vehicle accident.  

11.  Entitlement to service connection for nicotine addiction 
with resultant lung, heart, and circulatory disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was scheduled for a personal hearing before a 
hearing officer at the RO in July 2002.  However, he opted to 
appear at an informal conference with a Decision Review 
Officer in July 2002, in lieu of the personal hearing.  
Additionally, in a July 2002 statement, the veteran withdrew 
his appeal on the following issues:  entitlement to an 
increased rating for hemorrhoids; entitlement to a 
compensable rating for hammertoes of the right foot; 
entitlement to a compensable rating for hammertoes of the 
left foot; entitlement to an increased rating for residuals 
of a fracture of the right tibia; entitlement to a 
compensable rating for a left ankle rash; entitlement to an 
increased rating for status post cholecystectomy with a 
tender scar; and entitlement to an increased rating for a 
hiatal hernia and residuals of hepatitis B.  Hence, these 
issues are no longer before the Board and will not be 
addressed in this decision.  

The issue of entitlement to service connection for PTSD will 
be addressed in the Remand portion of this decision.  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals for which a final decision is 
entered, has been obtained and the duties to inform and 
assist have been met.

2.  The medical evidence shows that the veteran does not have 
a low back disorder, bilateral hip disorders, or bilateral 
leg disorders.  

3.  The medical evidence shows that the veteran's loss of 
teeth was related to periodontal disease, not a traumatic 
injury.  

4.  The medical evidence shows that the veteran does not have 
a jaw disability, tinnitus, anxiety, headaches, or a sinus 
disorder as result of a motor vehicle accident in service.  

5.  The veteran statements regarding his smoking history are 
credible.  

6.  Competent clinical evidence of record is in equipoise on 
the question of whether the veteran's nicotine addiction was 
acquired in service.  

7.  Competent clinical evidence of record establishes that 
smoking due to the veteran's nicotine dependence caused his 
currently diagnosed respiratory disability; he has not been 
diagnosed with any heart or circulatory disorders.  


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to residuals 
of a fracture of the right tibia and bilateral hammertoes.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2003).  

2.  A bilateral hip disorder is not proximately due to 
residuals of a fracture of the right tibia and bilateral 
hammertoes.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2003).  

3.  A bilateral leg disorder is not proximately due to 
residuals of a fracture of the right tibia and bilateral 
hammertoes.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2003).  

4.  Loss of teeth was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

5.  Residuals of a jaw injury as a result of a motor vehicle 
accident were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

6.  Tinnitus as a result of a motor vehicle accident was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).  

7.  Anxiety as a result of a motor vehicle accident was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).  
8.  Headaches as a result of a motor vehicle accident were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).  

9.  A sinus disorder as a result of a motor vehicle accident 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).  

10.  Resolving reasonable doubt in the veteran's favor, 
nicotine addiction with resultant lung disease was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case and VA letters apprised the veteran of 
the information and evidence needed to substantiate his 
claims for service connection, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, in a November 2002 
letter, the veteran was informed of the enactment of the VCAA 
and was advised to identify any evidence in support of his 
claims that had not been obtained.  He was also advised of 
the evidence he needed to submit to show that he was entitled 
to service connection for his claimed disabilities.  The 
letter further informed him that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records.  VA would also make reasonable efforts to obtain any 
identified private medical evidence.  However, it was 
ultimately his responsibility to submit any private records.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the appellant of the information and 
evidence necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, a year has passed since the 
initial November 2002 letter was sent to the veteran by the 
RO.  Additionally, in February 2003, the veteran was advised 
he had an additional opportunity to present evidence relevant 
to his appeal directly to the Board.  No response has been 
received.  Accordingly, the Board concludes that the veteran 
has been provided statutorily sufficient time and opportunity 
to submit evidence in support of his claims.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records are included in the 
file, his VA outpatient records have been obtained and he was 
afforded numerous VA examinations.  Private medical reports 
have been obtained and associated with the record.  There is 
no indication that there exists any evidence which has a 
bearing on the issues adjudicated here that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence that has 
not been associated with the record.  Hence, VA's duty to 
assist the veteran has been satisfied.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Low Back, Bilateral Hip, and Bilateral Leg Disorders

The Board observes that the veteran does not contend, nor 
does the record on appeal demonstrate, that his claimed low 
back, bilateral hip, and bilateral leg disorders had their 
onset during his period of active military service.  
Therefore, the Board's discussion will focus on the veteran's 
claim of entitlement to service connection for these 
disabilities on a secondary basis.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The veteran has established service connection for residuals 
of a fracture of the right tibia, and hammertoes of both 
feet.  However, upon VA examination in October 2002, the 
examiner concluded that the veteran did not have any 
secondary skeletal pathology related to his residuals of a 
fracture of the right tibia or his bilateral hammertoes.  
Indeed, there were no relevant disabilities diagnosed 
relating to the back, hips or legs.  Consequently, the 
veteran's assertions related to his low back, hips, and legs, 
have not been supported by clinical findings or diagnoses.  
In the absence of proof of a present disorder, service 
connection cannot be established.  Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Furthermore, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), dismissed in part and vacated in part 
on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

To the extent that the veteran offers his own opinion that he 
has a low back disorder, bilateral hip disorders, and 
bilateral leg disorders, secondary to his service-connected 
right tibia and bilateral hammertoe disabilities, the Board 
notes that his opinion is not probative on the issues.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Espiritu, 
supra.  Accordingly, the Board concludes that service 
connection for these disabilities may not be granted.  

B.  Loss of Teeth

The veteran has asserted that he sustained an injury to his 
mouth in service (separate from the motor vehicle accident) 
which has resulted in the loss of his teeth.  However, upon 
VA dental examination in October 2002, the dentist concluded 
that the veteran's loss of teeth was simply due to 
periodontal disease, not to a traumatic injury.  Hence, it 
has not been demonstrated by competent medical evidence that 
the veteran's loss of teeth is related to an injury or 
disease that was incurred during his active service.  

To the extent that the veteran offers his own opinion that 
his loss of teeth is related to his military service, the 
Board notes that his opinion is not probative on the issue.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  Accordingly, the Board concludes that 
service connection for loss of teeth may not be granted.  

C.  Residuals of a Motor Vehicle Accident

The veteran has asserted that he has a jaw disability, 
tinnitus, anxiety, headaches, and a sinus disorder as a 
result of a motor vehicle accident that occurred in Japan in 
1958.  However, the veteran's service medical records do not 
document that he was involved in a motor vehicle accident, 
and he has not identified any lay or medical evidence to 
verify the incident.  Furthermore, the veteran has not 
submitted any medical records showing that he has been 
diagnosed to have a jaw disability, tinnitus, anxiety, 
headaches, or a sinus disorder.  He was afforded numerous VA 
examinations in March 1998, June 2000, and October 2002.  The 
veteran was not diagnosed with any of these disabilities 
during any of the examinations.  In the absence of proof of a 
present disorder, service connection cannot be established.  
See Chelte, Brammer, Rabideau, supra.  

To the extent that the veteran offers his own opinion that he 
has jaw disability, tinnitus, anxiety, headaches, and a sinus 
disorder as a result of a motor vehicle accident in service, 
the Board notes that his opinion is not probative on the 
issues.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  Accordingly, the Board concludes that 
service connection for these disabilities may not be granted.  


D.  Nicotine Addiction with Resultant Lung, Heart,
and Circulatory Disorders

Current law dictates that service connection may not be 
granted for a disability claimed on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West 2002); but see VAOPGCPREC 6-03.  This statute, 
however, applies only to claims filed after June 9, 1998.  
Since the veteran's claim for benefits due to disability 
claimed as arising from the veteran's use of tobacco in 
service was filed before June 9, 1998, the Board must 
consider the law as it existed at that time.  

As noted above, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Prior to the 
effective date of 38 U.S.C.A. § 1103, a VA General Counsel 
opinion held that where a claimant can establish that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, e.g., that 
damage done to a veteran's lungs by in-service smoking gave 
rise to lung cancer, service connection may be established 
for the lung cancer, without reference to section 3.310(a).  
On the other hand, where the evidence indicates a likelihood 
that a veteran's disabling illness had its origin in tobacco 
use subsequent to service, but the veteran developed a 
nicotine dependence during service which led to continued 
tobacco use after service, the issue then becomes whether the 
illness may be considered secondary to the service-incurred 
nicotine dependence, and any resulting disability or death 
may be service-connected on that basis pursuant to section 
3.310(a).  See VAOPGCPREC 19-97.  

Service medical records do not show, and the veteran has not 
argued, that his claimed lung, heart, and circulatory 
disabilities began in service.  Consequently, service 
connection for the disabilities on a direct basis has not 
been established.  38 C.F.R. § 3.303.  The veteran asserts, 
however, that he began smoking in service and acquired 
nicotine addiction.  As a result, he contends he has now 
developed lung, heart, and circulatory disorders from his 
continued smoking due to his nicotine addiction.  

Use of tobacco in service may be established by lay evidence.  
However, medical evidence is required to show that nicotine 
dependence was acquired in service.  In February 2000, the 
veteran provided a statement which related that he began 
experimenting with cigarettes as a teenager, two years prior 
to entering service.  However, he did not smoke often.  He 
entered service when he was 18 years old.  The Army issued 
cigarettes as part of the "C" rations, but he still smoked 
only occasionally.  However, he was encouraged to take smoke 
breaks by the NCO staff and he began to smoke more regularly.  
He was also required to participate in formal ceremonies such 
as "Dining In and Dining Out" occasions, which included 
mandatory smoking of cigars with the Commanding Officer.  By 
the time he retired from the Army in 1978, he smoked almost 
two packs of cigarettes per day.  He has continued to smoke 
since his discharge from service.  

The veteran submitted a statement from a private physician, 
V.A. Nowicki, Jr., M.D. Dr. Nowicki reported that he reviewed 
the veteran's smoking history and remarked that the veteran 
was addicted to tobacco and it was acquired as a result of 
his use of tobacco during his military service.  
Additionally, he diagnosed the veteran to have chronic 
bronchitis and early emphysema as a result of his tobacco 
use.  He concluded that it was his "certain opinion that it 
is very likely that the atmosphere and philosophy in the 
military . . . caused [the veteran's] addiction to tobacco.  

Also of record is a notation from a VA health care provider 
who remarked that, after reviewing the veteran's smoking 
history, his use of tobacco products may have been 
exacerbated by his military experience.  

Upon VA mental examination in July 2000, the veteran reported 
his smoking history.  The examiner diagnosed the veteran to 
have chronic, mild to moderate nicotine dependence.  With 
regards to the question of whether the veteran's nicotine 
dependence had its onset in service, the examiner stated that 
the veteran's "exposure to encouragement and availability to 
cigarettes while in the military contributed largely to his 
becoming dependent upon cigarettes."  

Upon VA cardiac examination in June 2000, the veteran was 
diagnosed to have shortness of breath and atypical chest 
pain.  An X-ray did not reveal any acute cardiopulmonary 
process.  

Upon VA respiratory examination in June 2000, the veteran was 
diagnosed to have tobacco abuse.  However, clinical 
evaluation at that time did not reveal any significant 
objective findings of pulmonary disease.  Pulmonary function 
tests were recommended.  

Upon VA examination in October 2002, pulmonary function tests 
showed evidence of early obstructive pulmonary impairment.  
It was observed that the veteran did not demonstrate any 
clinical symptoms of addiction such as agitation, anxiety, 
insomnia, depressed mood, or weight gain when he tried to 
stop smoking.  The examiner concluded that there was no 
evidence of nicotine addiction in the service or after the 
veteran's discharge from service.  

It is apparent the veteran began tobacco use during service, 
as his statements in that regard are credible.  It is also 
apparent he continued the use of tobacco products for more 
than two decades after his discharge from service and he 
continues to smoke.  This being so, the key points for 
purposes of this appeal are whether nicotine dependence began 
during service or whether in-service tobacco use caused the 
veteran's current disability.  These are both medical 
questions and therefore the Board looks to the relevant 
medical evidence to draw its conclusions.  

The veteran has been diagnosed to have nicotine addiction.  A 
private physician and a VA clinician surmised that the 
veteran's nicotine addiction was acquired in service.  
Another VA examiner concluded that the veteran's use of 
tobacco may have been exacerbated by his military experience.  
A third VA examiner concluded that there was no evidence that 
the veteran acquired nicotine addiction in service or after 
his discharge.  It appears that all of these statements were 
made based on the veteran's reported smoking history as well 
as his clinical records.  Consequently, it is difficult to 
ascertain which opinion or opinions would be more probative 
on the issue.  As such, the Board must conclude that the 
relevant evidence is in equipoise.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's nicotine addiction was acquired in 
service, and has resulted in his current lung disease.  
38 C.F.R. §§ 3.102, 3.310(a).  Hence, service connection for 
this disability is warranted.  It has not been shown that the 
veteran has been diagnosed with any cardiac or circulatory 
disorders as a result of his nicotine addiction.  
Accordingly, service connection for disability involving 
these systems would be inappropriate.  


ORDER

Service connection for a low back disorder, secondary to the 
service-connected residuals of a fracture of the right tibia 
and bilateral hammertoes, is denied.  

Service connection for a bilateral hip disorder, secondary to 
the service-connected residuals of a fracture of the right 
tibia and bilateral hammertoes, is denied.  

Service connection for a bilateral leg disorder, secondary to 
the service-connected residuals of a fracture of the right 
tibia and bilateral hammertoes, is denied.  

Service connection for loss of teeth is denied.

Service connection for residuals of a jaw injury as a result 
of a motor vehicle accident is denied.  

Service connection for tinnitus as a result of a motor 
vehicle accident is denied.

Service connection for anxiety as a result of a motor vehicle 
accident is denied.

Service connection for headaches as a result of a motor 
vehicle accident is denied. 

Entitlement to service connection for a sinus disorder as a 
result of a motor vehicle accident is denied.  

Service connection for nicotine addiction with resultant lung 
disease is granted.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that the issues of entitlement to service connection 
for PTSD is not yet ready for appellate disposition.  

The veteran has asserted that he has PTSD as a result of his 
military service.  Evidence from a Vet Center suggests the 
veteran is considered to have PTSD.  

The record does not explicitly show that the veteran engaged 
in combat with the enemy or that his military occupational 
specialty (MOS) was combat-related.  However, he did provide 
a list of his claimed stressors in June 1998.  Nevertheless, 
there is no indication in the file that the RO made an 
attempt to verify the veteran's reported in-service stressors 
with the United States Armed Services Center for Unit Records 
and Research.  In order to comply with the VCAA, the Board 
finds that an attempt to verify the incidents must be made.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The United States Armed Services 
Center for Unit Records and Research 
(USASCURR), 7798 Cissna Road, 
Springfield, Virginia 22150 should be 
requested to provide copies of any 
available operational reports or unit 
history of the 41st Signal Battalion for 
the period between May 1966 and April 
1967.  

3.  Next, the veteran should be scheduled 
for a VA psychiatric examination to 
ascertain whether he has PTSD.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be informed that if the veteran is 
diagnosed to have PTSD, the examiner 
should identify the stressor(s) 
considered to have caused the disorder.  

4.  After the above has been 
accomplished, the claim for service 
connection for PTSD should be re-
adjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given an appropriate period of time 
for response.  

Thereafter, the case should then be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment .  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



